McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that “Longwood Gardens is a purely public charity entitled to exemption from real estate taxes under Section 204(a)(3) and (6) of the [The General County Assessment Law (Law), Act of May 22, 1933, P.L. 853, as amended] ... 72 P.S. § 5020-204(a)(3) and (6).”1
*1145As the majority notes, our Pennsylvania Supreme Court in Hospital Utilization Project v. Commonwealth, 507 Pa. 1, 487 A.2d 1306 (1985) stated:
[A]n entity qualifies as a purely public charity if it possesses the following characteristics.
(a) Advances a charitable purpose;
(b) Donates or renders gratuitously a substantial portion of its services;
(c) Benefits a substantial and indefinite class of persons who are legitimate subjects of charity;
(d) Relieves the government of some of its burden; and
(e) Operates entirely free from private profit motive.
Id. at 22, 487 A.2d at 1317. Longwood Gardens’ purpose is laudable, but I do not believe it meets the five-part test to qualify as a purely public charity.2 Also, I am unpersuaded that Longwood Gardens is entitled to a public park exemption. I would reverse the common pleas court’s decision.
SMITH, J., joins in this dissent.

. Section 204(a)(3) provides:
All ... institutions of learning, benevolence, or charity, ... with the grounds thereto annexed and necessary for the occupancy and enjoyment of the same, founded, endowed, and maintained by public or private charity: Provided, That the entire revenue derived by the same be applied to the support and to increase the efficiency and facilities thereof, the repair and the necessary increase of grounds and buildings thereof, and for no other purpose *1145ió) All public parks when owned and held by trustees for the benefit of the public, and used for amusements, recreation, sports and other public purposes without profit.


. I agree with the majority that Longwood Garden gratuitously renders a substantial portion of its services.